Mr. Justice Boggs delivered the opinion of the court. 3. Landlord and tenant, § 206*—when landlord required to repair porch. Where a porch is used in common by two tenants the landlord is required to keep up the repairs thereon, since the porch is not in the exclusive possession of either tenant. 4. Negligence, § 97*—what degree of care required of child ten years of age. A child ten years of age is not required to use that degree of care for her own safety which would be exercised by an ordinary prudent adult person under like circumstances. 5. Negligence, § 106*—-when negligent conduct of parent imputed to child. A child ten years of age is not bound by the negligent conduct of her mother in an action for personal injuries brought for the benefit of the child herself. 6. Instructions, § 10*—when giving of numerous instructions improper. The practice of submitting a large number of instructions is a mischievous practice which should not be countenanced by the courts, since instead of assisting the jury to a proper determination of the questions of fact it more frequently misleads and confuses them. 7. Trial, § 120*—when associate counsel may occupy rest of alloted time for argument. Where forty minutes is allowed hy the court to each side for argument - and one counsel for plaintiff occupies part of the time allowed, it is not error to allow another counsel for the same side to occupy the balance of the time in further argument although at the end of the argument of the first counsel for plaintiff defendant waives argument and moves to submit the case to the jury without further argument. 8. Damages, § 134*—when verdict for personal injuries to child not excessive. In an action by a child ten years of age to recover for personal injuries sustained hy reason of a fall "from a porch, where plaintiff’s injuries necessitated the removal of a large portion of the scalp, leaving the brain protected only by the skin and exposing plaintiff at all times to serious injuries, a verdict for plaintiff for $7,000 held not excessive.